NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW GUY MORET,                               No. 21-35424

                Plaintiff-Appellant,            D.C. No. 6:18-cv-01105-MK

 v.
                                                MEMORANDUM*
POORNIMA RANGANATHAN; ANDREA
DAILEY,

                Defendants-Appellees,

and

OREGON STATE HOSPITAL,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Andrew Guy Moret appeals pro se from the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his 42 U.S.C. § 1983 action alleging due process violations arising

from the involuntary administration of medication during his pretrial detention.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. JL Beverage

Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We

affirm.

      The district court properly granted summary judgment on Moret’s due

process claims relating to the involuntary administration of medication after his

administrative hearing because Moret received all of the process he was due. See

Washington v. Harper, 494 U.S. 210, 235 (1990) (holding that due process requires

an evidentiary hearing before an independent decisionmaker when a prisoner

challenges the involuntary administration of medication); U.S. v. Loughner, 672

F.3d 731, 752 (9th Cir. 2012) (Harper’s due process protections apply to pretrial

detainees).

      The district court properly granted summary judgment on Moret’s due

process claims related to the involuntary administration of medication before his

administrative hearing because it would not have been clear to every reasonable

official that the involuntary administration of medication before a hearing was

unlawful under the circumstances. See Pearson v. Callahan, 555 U.S. 223, 232

(2009) (“Qualified immunity is applicable unless the official’s conduct violated a

clearly established constitutional right.”); Foster v. Runnels, 554 F.3d 807, 815


                                          2                                   21-35424
(9th Cir. 2009) (“A right is clearly established when its contours are sufficiently

defined, such that a reasonable official would understand that what he is doing

violates that right.” (internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Moret’s motion to

reinstate his claims against defendants because Moret failed to demonstrate any

basis for such relief. See Coastal Transfer Co. v. Toyota Motor Sales, U.S.A., 833

F.2d 208, 211 (9th Cir. 1987) (requirements for relief from judgment under Federal

Rule of Civil Procedure 60(b)(2)).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                    21-35424